This is an action instituted in Fremont County, Wyoming, by the plaintiff, Walter Warren, against School District No. 38 of said county and the trustees thereof, defendants, to enjoin said defendants from issuing the bonds of said district. The petition alleges in brief that a special school district meeting was held in said district on July 24th, 1926, for the purpose of voting bonds of said district, in the amount of $12,000, for the erection of a schoolhouse; that at said meeting many persons were permitted to vote who did not have the requisite qualification of voters prescribed by chapter 35 of the Session Laws of 1925 — their qualification as voters not being questioned otherwise; that a sufficient number of voters not qualified as prescribed by chapter 35 aforesaid, were permitted to vote, so that the proposition whether such bonds should be issued, was carried — the inference being left that the proposition would not otherwise have been carried; that the proposition submitted at said election was, accordingly, declared carried and the defendants threaten to and are about to issue the bonds of said district in the amount above mentioned. The defendants filed a demurrer to the petition, which was overruled. The defendants elected to stand upon their demurrer, and judgment was entered by the court enjoining them from issuing such bonds. From that judgment they have appealed.
The theory upon which the demurrer above mentioned was overruled and the judgment herein was entered, was *Page 34 
that chapter 35 of the Session Laws of 1925, prescribing the qualifications for voters at bond elections in school districts, is in all respects valid and constitutional. The identical question has been passed upon and decided this day in the case of W.R. West et al. v. School District No. 9 in the County of Platte, et al., (Wyo.) 258 P. 583, and has been decided contrary to the decision of the trial court in the instant case, and our decision in that case is controlling in this case.
The judgment of the District Court herein must accordingly be reversed, with direction that the demurrer filed by the defendants below be sustained. It is so ordered.
Reversed.
POTTER, J., and KIMBALL, J., concur.